 

Exhibit 10.7

 

 

 

April 23, 2020

 

Krystina Jones

 

Dear Ms. Jones:

 

You were previously granted an award (the “RSU Award”) of 40,000 restricted
stock units (“RSUs”) pursuant to the terms of the KLDiscovery Inc. 2019
Incentive Award Plan (the “Plan”) and an award agreement thereunder (the “RSU
Agreement”).  As discussed, set forth below are the terms of our mutual
agreement regarding changes in certain terms of the RSUs granted to you.

 

Effective as of the date hereof, you agree to forfeit, for no compensation,
6,667 of the RSUs subject to the RSU Award (the “Forfeited RSUs”) so that the
shares otherwise subject to the Forfeited RSUs may be allocated to other
participants in the Plan.  You will cease to have any rights with respect to the
Forfeited RSUs as of the date hereof.  The RSU Agreement is hereby amended so
that the “Number of RSUs” set forth therein shall equal 33,333 (the “Retained
RSUs”) which shall be reduced ratably from each vesting tranche.

 

Except as expressly set forth in this letter agreement, the RSU Agreement and
the terms of your other contracts and compensatory arrangements with the Company
remain unchanged and continue in full force and effect in accordance with and
subject to their terms. For the avoidance of doubt, the Retained RSUs will
continue to be subject to the terms of the Plan and the RSU Agreement.

 

This letter agreement will be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of laws provision or rule that would cause the application of the laws of any
other jurisdiction.

 

Please indicate your agreement to the foregoing by returning a countersigned
copy of this letter to me.  

 

Sincerely,

 

/s/ Andy Southam

 

Andy Southam

General Counsel

 

 

Accepted and agreed:

 

 

/s/ Krystina Jones

Krystina Jones

 

KLDiscovery Inc

8201 Greensboro Drive, Suite 300kldiscovery.com

McLean, VA 22102